United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1125
                                   ___________

Clorisma Ambroise,                    *
                                      *
            Petitioner,               *
                                      * Petition for Review
      v.                              * of an Order of the
                                      * Board of Immigration Appeals
                  1
Alberto Gonzales, Attorney General of *
the United States of America,         * [PUBLISHED]
                                      *
            Respondent.               *
                               ___________

                             Submitted: June 10, 2005
                                Filed: June 17, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

     Clorisma Ambroise, a citizen of Haiti, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed without opinion an
Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under




      1
      Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
the Convention Against Torture (CAT).2 For reversal, Ambroise argues that the IJ
erred in denying him asylum and withholding of removal, and failed to consider his
CAT claim. For the reasons discussed below, we deny the petition.

       We conclude that the denial of asylum is supported by substantial evidence in
the record as a whole, see Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th
Cir. 2004) (“the evidence must be such that it would be possible for a reasonable
fact-finder to reach the same conclusions”). Specifically, we defer to the IJ’s adverse
credibility findings because the IJ explained that Ambroise submitted fraudulent
documents relating to a core asylum issue (i.e., that supporters of the former president
killed his brother and he feared a similar fate), failed to provide a satisfactory
explanation for having done so, and failed to present other credible documentary
evidence to support his allegations of political persecution. See Nyama v. Ashcroft,
357 F.3d 812, 817 (8th Cir. 2004) (per curiam) (this court defers to IJ’s credibility
finding when it is supported by specific, cogent reasons for disbelief; IJ may properly
request corroborating evidence if asylum applicant’s credibility is in question);
Yongo v. INS, 355 F.3d 27, 32-34 (1st Cir. 2004) (where asylum applicant’s
credibility has been seriously forfeited, IJ may be left in enough doubt about balance
of testimony to conclude that applicant has not proved his case).

        The record reflects the IJ’s consideration of the CAT claim, and we conclude
that substantial evidence also supports the denial of CAT relief and withholding of
removal. See Esaka v. Ashcroft, 397 F.3d 1105, 1111 (8th Cir. 2005) (denial of CAT
relief is reviewed to determine whether evidence was so compelling that reasonable
fact-finder must have found applicant entitled to relief); Habtemicael v. Ashcroft, 370
F.3d 774, 780-82 (8th Cir. 2004) (CAT applicant must show that government or


      2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                          -2-
persons acting with government’s awareness or acquiescence would more likely than
not intentionally subject him to torture); Regalado-Garcia v. INS, 305 F.3d 784, 788
(8th Cir. 2002) (withholding-of-removal standard is more rigorous than asylum
standard).

      Accordingly, we deny the petition.
                     ______________________________




                                        -3-